Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hours per response... 10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Graybar Electric Company, Inc. (Name of Issuer) Common Stock, par value $1.00 per share (Title of Class of Securities) None (CUSIP Number) Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1. Names of Reporting Persons. D. E. DeSousa 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) SEC Use Only 3. 4. Citizenship or Place of Organization: USA Number of 5 . Sole Voting Power: -0- Shares Beneficially 6 .* Shared Voting Power: 6,497,637 Owned by Each Reporting 7 .* Sole Dispositive Power: 8,174 Person With 8. Shared Dispositive Power: -0- 9.* Aggregate Amount Beneficially Owned by Each Reporting Person: 6,497,637 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions): 11 . Percent of Class Represented by Amount in Row (9): 80.7% 12 . Type of Reporting Person (See Instructions): IN *Includes 1,377shares subscribed for by reporting personunder the 2008offering ofup to 1,000,000 shares of theCommon Stock or voting trust interests pursuant to the Prospectus dated October 22, 2008, as supplemented by the Prospectus Supplement dated November 7, 2008 (the "2008 Stock Offer").Does not include the 20%stock dividend payable to each reporting person on February2 , 2009. 2 1. Names of Reporting Persons. L. R. Giglio 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) SEC Use Only 3. 4. Citizenship or Place of Organization: USA Number of 5. Sole Voting Power: -0- Shares Beneficially 6.* Shared Voting Power: 6,497,478 Owned by Each Reporting 7.* Sole Dispositive Power: 11,454 Person With 8. Shared Dispositive Power: -0- 9.* Aggregate Amount Beneficially Owned by Each Reporting Person: 6,497,478 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions): 11. Percent of Class Represented by Amount in Row (9): 80.7% 12. Type of Reporting Person (See Instructions): IN *Includes 1,218shares subscribed for by reporting personunder the 2008 Stock Offer. Does not include the 20% stock dividend payable to each reporting person on February 2, 2009. 3 1. Names of Reporting Persons. T. S. Gurganous 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) SEC Use Only 3. 4. Citizenship or Place of Organization: USA Number of 5. Sole Voting Power: -0- Shares Beneficially 6.* Shared Voting Power: 6,497,289 Owned by Each Reporting 7.* Sole Dispositive Power: 12,202 Person With 8. Shared Dispositive Power: -0- 9.* Aggregate Amount Beneficially Owned by Each Reporting Person: 6,497,289 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions): 11. Percent of Class Represented by Amount in Row (9): 80.7% 12. Type of Reporting Person (See Instructions): IN *Includes 1,029shares subscribed forby reporting personunder the 2008 Stock Offer. Does not include the 20%stock dividend payable to each reporting person on February 2, 2009. 4 1. Names of Reporting Persons. R. D. Offenbacher 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) SEC Use Only 3. 4. Citizenship or Place of Organization: USA Number of 5. Sole Voting Power: -0- Shares Beneficially 6.* Shared Voting Power: 6,497,583 Owned by Each Reporting 7.* Sole Dispositive Power: 14,989 Person With 8. Shared Dispositive Power: -0- 9.* Aggregate Amount Beneficially Owned by Each Reporting Person: 6,497,583 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions): 11. Percent of Class Represented by Amount in Row (9): 80.7% 12. Type of Reporting Person (See Instructions): IN *Includes 1,323shares subscribed for by reporting personunder the 2008 Stock Offer. Does not include the 20% stock dividend payable to each reporting person on February 2, 2009. 5 1. Names of Reporting Persons. R. A. Reynolds, Jr. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) SEC Use Only 3. 4. Citizenship or Place of Organization: USA Number of 5. Sole Voting Power: -0- Shares Beneficially 6.* Shared Voting Power: 6,499,251 Owned by Each Reporting 7.* Sole Dispositive Power: 25,549 Person With 8. Shared Dispositive Power: -0- 9.* Aggregate Amount Beneficially Owned by Each Reporting Person: 6,499,251 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions): 11. Percent of Class Represented by Amount in Row (9): 80.7% 12. Type of Reporting Person (See Instructions): IN *Includes 2,991shares subscribed for by reporting personunder the 2008 Stock Offer. Does not include the 20%stock dividend payable to each reporting person on February 2, 2009. 6 Item 1(a) Name of Issuer : Graybar Electric Company, Inc. Item 1(b) Address of Issuers Principal Executive Offices : 34 North Meramec Avenue St. Louis, Missouri 63105 Item 2(a) Name of Person Filing : Pursuant to the provisions of Rule 13d-1(f)(1) under the Securities Exchange Act of 1934, this Schedule 13G is being filed on behalf of the following persons as Voting Trustees of the Voting Trust established by a Voting Trust Agreement dated as of March 16, 2007 (the Voting Trust): (i) D. E. DeSousa (ii) L. R. Giglio (iii) T. S. Gurganous (iv) R. D. Offenbacher (v) R. A. Reynolds, Jr. Attached hereto as Exhibit A is the agreement in writing of each of the above that this Schedule 13G is filed on behalf of each of them. Item 2(b) Address of Principal Business Office or, if none, Residence : (i) The principal business office of Messrs. DeSousa, Giglio, Gurganous, Offenbacher and Reynolds is: c/o Graybar Electric Company, Inc. 34 North Meramec Avenue St. Louis, Missouri 63105 7 Item 2(c) Citizenship : All persons named in response to Item 2(a) are citizens of the United States of America. Item 2(d) Title of Class Securities : Common Stock, par value $1.00 per share. Item 2(e) CUSIP Number : None  not publicly traded. Item 3 Not Applicable . Item 4 Ownership : (a) Amount Beneficially Owned: At December 31, 2008, 6,496,260 shares of Common Stock, par value $1.00 per share (the Common Stock), of Graybar Electric Company, Inc. (Graybar) had been deposited in the Voting Trust. shares have been acquiredor willbe acquired by means of theinstallment method under the 2008 Stock Offer andwere or will bedeposited into the Voting Trust.The shares distributed as a result of the 20% stock dividend payable onFebruary 2, 2009 are no t included. 8 The following table shows the beneficial ownership of Voting Trust Interests representing shares of Common Stock owned at December 31, 2008 by the persons named in response to Item 2(a) (including shares which each reporting person is entitled toacquire within 60 days of such date): Name Number of Shares D. E. DeSousa 8,174 L. R. Giglio 11,454 T. S. Gurganous 12,202 R. D. Offenbacher 14,989 R. A. Reynolds, Jr. 25,549 (b) Percent of Class: The shares of Common Stock described in response to Item 4(a) amounted to approximately 80.7% of the outstanding shares of Common Stock on December 31, 2008. (c) The following table sets forth, as of December 31, 2008, for each of the persons named in response to Item 2(a), the number of shares of Common Stock as to which such person has (i) sole power to vote or to direct the vote, (ii) shared power to vote or to direct the vote, (iii) sole power to dispose or to direct the disposition of, or (iv) shared power to dispose or to direct the disposition of: Power to dispose Power to vote or to or to direct the Direct the vote* disposition of Name Sole Shared Sole Shared D. E. DeSousa -0- 6,497,637 8,174 -0- L. R. Giglio -0- 6,497,478 11,454 -0- T. S. Gurganous -0- 6,497,289 12,202 -0- R. D. Offenbacher -0- 6,497,583 14,989 -0- R. A. Reynolds, Jr. -0- 6,499,251 25,549 -0- *The Voting Trustees may not, without the consent of the holders of Voting Trust Interests representing at least 75% of the aggregate number of shares of Common Stock then deposited in the Voting Trust, vote on or consent to the merger or consolidation of Graybar into another corporation, the sale of all or substantially all of Graybars assets or the liquidation and dissolution of Graybar. 9 Item 5 Ownership of Five Percent or Less of a Class . If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: ( ). Item 6 Ownership of More than Five Percent on Behalf of Another Person . All dividends payable with respect to shares of Common Stock deposited in the Voting Trust (or the Voting Trust Interests issued with respect thereto) are payable to the Voting Trustees as the owners of record of such shares. The Voting Trustees are authorized to retain, subject to the terms of the Voting Trust Agreement, any shares of Common Stock received as a stock dividend, and to deliver to each holder of Voting Trust Interests representing shares of Common Stock on which such stock dividend shall have been paid additional Voting Trust Interests for the number of shares received as a dividend with respect to such Common Stock. The Voting Trustees pay or cause to be paid to the holders of Voting Trust Interests an amount equal to any cash dividends and any distribution paid other than in cash or Common Stock. The Voting Trustees have no power to direct the sale or to receive the proceeds of a sale of the Common Stock deposited in the Voting Trust, such power being in the holders of the Voting Trust Interests issued in respect of such shares of Common Stock. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company . Not applicable. Item 8 Identification and Classification of Members of the Group . Not applicable. Item 9 Notice of Dissolution of Group . Not applicable. Item 10 Certification . Not applicable. 10 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 12, 2009 /S/ D. E. DESOUSA D. E. DeSousa EXHIBIT A The persons named below hereby agree to file one Schedule 13G to report ownership as of December 31, 2008 of Common Stock of Graybar Electric Company, Inc., and agree that the Schedule 13G to which this agreement, executed in counterparts, is attached as Exhibit A is filed on behalf of each of them. /S/ D. E. DESOUSA D. E. DeSousa L. R. Giglio T. S. Gurganous R. D. Offenbacher R. A. Reynolds, Jr. 11 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 12, 2009 /S/ L. R. GIGLIO L. R. Giglio EXHIBIT A The persons named below hereby agree to file one Schedule 13G to report ownership as of December 31, 2008 of Common Stock of Graybar Electric Company, Inc., and agree that the Schedule 13G to which this agreement, executed in counterparts, is attached as Exhibit A is filed on behalf of each of them. /S/ L. R. GIGLIO D. E. DeSousa L. R. Giglio T. S. Gurganous R. D. Offenbacher R. A. Reynolds, Jr. 12 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 12, 2009 /S/ T. S. GURGANOUS T. S. Gurganous EXHIBIT A The persons named below hereby agree to file one Schedule 13G to report ownership as of December 31, 2008 of Common Stock of Graybar Electric Company, Inc., and agree that the Schedule 13G to which this agreement, executed in counterparts, is attached as Exhibit A is filed on behalf of each of them. D. E. DeSousa L. R. Giglio /S/ T. S. GURGANOUS T. S. Gurganous R. D. Offenbacher R. A. Reynolds, Jr. 13 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 12, 2009 /S/ R. D. OFFENBACHER R. D. Offenbacher EXHIBIT A The persons named below hereby agree to file one Schedule 13G to report ownership as of December 31, 2008 of Common Stock of Graybar Electric Company, Inc., and agree that the Schedule 13G to which this agreement, executed in counterparts, is attached as Exhibit A is filed on behalf of each of them. D. E. DeSousa L. R. Giglio /S/ R. D. OFFENBACHER T. S. Gurganous R. D. Offenbacher R. A. Reynolds, Jr. 14 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 12, 2009 /S/ R. A. REYNOLDS, JR. R. A. Reynolds, Jr. EXHIBIT A The persons named below hereby agree to file one Schedule 13G to report ownership as of December 31, 2008 of Common Stock of Graybar Electric Company, Inc., and agree that the Schedule 13G to which this agreement, executed in counterparts, is attached as Exhibit A is filed on behalf of each of them. D. E. DeSousa L. R. Giglio T. S. Gurganous R. D. Offenbacher /S/ R. A. REYNOLDS, JR. R. A. Reynolds, Jr. 15
